EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Dimitry Kapmar (Reg # 62998) on October 19, 2021.
The application has been amended as follows:
Claims 1-2, 4-6, 9-12, 14-16 and 19-21 are allowed. 
Claims 3, 7-8, 13, and 17-18 are cancelled. 

Listing of Claims:
1. 	(Currently Amended) A method of dynamic staging in a client device, comprising:
receiving, at the client device, a staging profile identifier definition including a string of characters;
generating a staging profile identifier corresponding to one of a plurality of staging data files stored at a server, by:
detecting a bounding character in the string of characters, the bounding character indicating a dynamic field including a subset of the characters in the staging profile identifier definition;
retrieving a set of prompt definitions according to the subset of characters of the dynamic field, wherein the set of prompt definitions comprises user-selectable parameters configured to be inserted in the string of characters to generate the staging profile identifier;
presenting prompts via an output assembly of the client device according to the set of prompt definitions;

retrieving a selected parameter corresponding to the input data; and
replacing the subset of characters of the dynamic field with the selected parameter to generate the staging profile identifier; and

receiving network configuration data with the staging profile identifier definition, the network configuration data configured for establishing a connection between the client device and a network;
transmitting a request to the server including the staging profile identifier requesting the one of the plurality of staging data files stored in the server; and
retrieving the one of the plurality of staging data files from the server in response to transmitting the request to the server.


2. 	(Original) The method of claim 1, wherein receiving the staging profile identifier definition comprises at least one of:
capturing an indicium and decoding the staging profile identifier definition from the indicium;
recording an audio signal and extracting the staging profile identifier definition from the audio signal; and
receiving data from a radio-frequency tag containing the staging profile identifier definition.

3. 	(Cancelled)

4. 	(Currently Amended) The method of claim [[3]]1, wherein the string includes:
a static server identifier portion; and
a filename portion containing the dynamic field.



6. 	(Original) The method of claim 5, wherein the storage location corresponds to the server, and wherein retrieving the set of prompt definitions comprises:
sending a definitions request for the set of prompt definitions to the server according to the dynamic field; and
receiving the set of prompt definitions from the server in response to sending the definitions request.

7. 	(Cancelled)

8. 	(Cancelled).

9. 	(Currently Amended) The method of claim [[8]]1, wherein receiving the network configuration data further comprises:
detecting a further dynamic field in the staging profile identifier definition; and
generating the network configuration data based on the further dynamic field.

10. 	(Original) The method of claim 1, further comprising, responsive to transmitting the request:
receiving the one of the plurality of staging data files; and
executing the received staging data file at the client device.

11. 	(Currently Amended) A client computing device, comprising:
a communications interface;
a memory; and
a processor interconnected with the communications interface and the memory, the processor configured to:
receive a staging profile identifier definition including a string of characters;
generate a staging profile identifier corresponding to one of a plurality of staging data files stored at a server, by:

retrieving a set of prompt definitions according to the subset of characters of the dynamic field, wherein the set of prompt definitions comprises user-selectable parameters to be inserted in the string of characters to generate the staging profile identifier;
presenting prompts via an output assembly of the client device according to the set of prompt definitions;
receiving input data corresponding to the prompts via an input assembly of the client device;
retrieving a selected parameter corresponding to the input data; and
replacing the subset of characters of the dynamic field with the selected parameter to generate the staging profile identifier; and

receive network configuration data with the staging profile identifier definition, the network configuration data configured for establishing a connection between the client device and a network;
transmit a request to the server including the staging profile identifier requesting the one of the plurality of staging data files stored in the server; and
retrieve the one of the plurality of staging data files from the server in response to transmitting the request to the server.


12. 	(Original) The client computing device of claim 11, wherein the processor is configured to receive the staging profile identifier definition by at least one of:
capturing an indicium and decoding the staging profile identifier definition from the indicium;
recording an audio signal and extracting the staging profile identifier definition from the audio signal; and


13. 	(Cancelled)

14. 	(Currently Amended) The client computing device of claim [[13]]11, wherein the string includes:
a static server identifier portion; and
a filename portion containing the dynamic field.

15. 	(Previously Presented) The client computing device of claim 11, wherein the dynamic field contains an identifier of a storage location for the set of prompt definitions.

16. 	(Original) The client computing device of claim 15, wherein the storage location corresponds to the server, and wherein retrieving the set of prompt definitions comprises:
sending a definitions request for the set of prompt definitions to the server according to the dynamic field; and
receiving the set of prompt definitions from the server in response to sending the definitions request.

17. 	(Cancelled)

18. 	(Cancelled)

19. 	(Currently Amended) The client computing device of claim [[18]]11, wherein the processor is further configured to receive the network configuration by:
detecting a further dynamic field in the staging profile identifier definition; and
generating the network configuration data based on the further dynamic field.

20. 	(Original) The client computing device of claim 11, wherein the processor is further configured, responsive to transmitting the request, to:
receive the one of the plurality of staging data files for storage in the memory; and


21. 	(Currently Amended) A method of dynamic staging in a server, comprising:
storing, in a memory of the server, (i) a plurality of staging data files, each staging data file containing client device configuration data, and (ii) a plurality of sets of prompt definitions, wherein each one of the plurality of sets of prompt definitions comprises user-selectable parameters to be inserted in a string of characters of a staging profile identifier definition, to generate a staging profile identifier;
receiving, from a client device, a request for one of the sets of prompt definitions, the request including an identifier of a storage location of the one of the sets of prompt definitions;
retrieving and sending, based on the storage location, the one of the sets of prompt definitions to the client device;
receiving, from the client device, a request for network configuration data, the request including the staging profile identifier, wherein the staging profile identifier includes a selected parameter inserted by the client device into the string of characters of the staging profile identifier definition to replace a dynamic field of the staging profile identifier definition and thereby generate the staging profile identifier, responsive to receipt of input data corresponding to the prompts at the client device;
in response to receiving the request, retrieving one of the staging data files from the memory that corresponds to the staging profile identifier; and
transmitting the retrieved staging data file to the client device.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claims (1, 11, and 21) the instant claims require receiving, at the client device, a staging profile identifier definition including a string of characters, generating a staging profile identifier corresponding to one of a plurality of staging data files stored at a server by detecting a bounding character in the string of characters, the bounding character indicating a dynamic field 

Meanwhile, the closest prior art of record, as applied in the Office Action mailed 3/23/2021 (Terwilliger, Burkhart, Carrer) fails to fairly teach or suggest receiving identifier definition with string of characters, generating a staging profile identifier based on multiple staging data filed on a server, extracting specific character from the string of character, where the certain character refers to a dynamic field including a portion of the characters in the staging identifier definition, retrieve a set of prompt definitions according to the subset of characters of the dynamic field, presenting prompts according to the set of prompt definitions, receiving data that corresponds to the prompts, retrieve selected parameter corresponding to the input data, replace the subset of characters in the dynamic field with the selected parameters to generate the staging profile identifier, receiving network configuration data using the staging profile identifier definition, wherein the network configuration data is for connecting the client device and the network, transmitting a request to the server for acquire the staging data files stored in the server, and receive the staging data file from the server. 

For example, (”Terwilliger”, US 20130071029 A1) teaches providing receiving at the client device a staging profile identifier definition, generating a staging profile identifier corresponding to one of 
Furthermore (“Burkhart”, US 20150041530 A1) teaches a dynamic field, retrieving a selected parameter corresponding to the input data, and replacing the dynamic field with the selected parameter to generate the staging profile identifier, but does not provide receiving at the client device a staging profile identifier definition, generating a staging profile identifier corresponding to one of the staging data files stored at the server, retrieving a set of prompt definitions according to the dynamic field, presenting prompts, receiving input data corresponding to the prompts , retrieving the staging data files from the server, and string of characters. 
Furthermore (“Carrer”, US 20160044012 A1) teaches set the prompt definition comprises selectable parameters configured to be entered into the staging profile identifier, but does not provide providing receiving at the client device a staging profile identifier definition, generating a staging profile identifier corresponding to one of the staging data files stored at the server, retrieving a set of prompt definitions according to the dynamic field, presenting prompts, receiving input data corresponding to the prompts , retrieving the staging data files from the server, string of characters, a dynamic field, retrieving a selected parameter corresponding to the input data, and replacing the dynamic field with the selected parameter to generate the staging profile identifier.

Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims (2, 4-6, 9-10, 12, 14-16 and 19-20) include the above described subject matter for being dependent on independent claims (1, 11 and 21)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444